Williams, Judge:
John M. Batten conveyed to B. A. Batten 105 acres of land in fee, reserving a vendor’s lien to secure the unpaid purchase' money, and reserving also one-half the oil and gas. After the-conveyance, E. A. Batten executed to the Hope Natural Gas-Company a lease for oil and gas, as if he owned it all, to run for-ten years, and as long thereafter as oil or gas should be produced; and the lessee covenanted to complete a well within four months, or to pay $26.25 quarterly, in advance, for delay. The-purchase money not being paid when due, John M. Batten brought a suit to enforce his lien, and purchased the land at the judicial sale for less than the amount of his lien. On the 7th of February, 1908, the sale was confirmed, and a deed was executed to him on the 20th. Claiming that the rights of the-*482Hope Natural Gas Company, under tbe lease, were extinguished by the sale, he thereafter refused to accept payment of any delay rentals. On the other hand, the lessee claimed that, because it was not a party to the suit, its rights were not ailected by the sale; and that Batten’s action in having the delay rentals becoming payable pending the suit, collected for his benefit, by a receiver of the court, amounted to a ratification of the lease, and estopped him to deny its validity. No oil or gas has been discovered, and no entry made on the land for the purpose of prospecting. The lessee continued to deposit the quarterly rentals, becoming due after the sale, in the Empire National Bank at Clarksburg, to the credit of John M. Batten, in the manner the lease provided it might do for the benefit of its lessor. Thereupon John M. Batten brought this suit to have the lease can-celled, as constituting a cloud upon his title; and on the 9th of June, 1910, a decree was rendered adjudging that plaintiff was ■not entitled to the relief, and dismissing his bill; and from it he has appealed.
The decree of the lower court is affirmed, Judges PoeeeN-bargeR, Millee and BobiNSON concurring in affirmance, Judge PoefeNBARGER for one reason, and Judges Miller and BobiN-SON for another. Judges BeaNNON and Williams dissent, and would reverse the decree.

Affirmed.